Citation Nr: 0633571	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for internal 
derangement of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION


The veteran served on active duty from April 1971 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified before the 
undersigned at a video hearing at the RO and a transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  An unappealed August 1974 rating decision denied the 
veteran's claim for service connection for right knee 
disability.  It was held that the evidence of record showed 
the veteran's knee disorder existed prior to entry and was 
not aggravated by service.  He was notified of the RO's 
action and did not perfect an appeal of the RO's 
determination.

2.  An unappealed February 1986 rating decision confirmed the 
August 1974 rating decision.  It was held that the evidence 
submitted to reopen the veteran's claim for service 
connection for a right knee disorder did not warrant a change 
in the prior decision.  The veteran was notified of the RO's 
action and did not perfect an appeal of the RO's 
determination.  This is the last final decision on any basis 
as to his knee. 

3.  The evidence added to the record since the February 1986 
rating decision is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
veteran's claim for service connection for internal 
derangement of the right knee.




CONCLUSION OF LAW

The February 1986 RO rating decision that confirmed a prior 
RO decision which denied service connection for a right knee 
disorder was final, and new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for internal derangement of the right knee.  
38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002 & 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  In this letter, the veteran was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As described below, sufficient notice 
has been provided in this case.

The Board notes that the November 2004 "duty to assist" 
letter substantially complies with another of the Court's 
recent decisions in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and notified the veteran that evidence he submitted had to be 
both new and material in order to reopen his service 
connection claim.  Therefore, the Board finds that the 
veteran received adequate notice of what new and material 
evidence was needed to reopen his service connection claim.

Here, the noted November 2004 "duty to assist" letter was 
issued before the appealed rating decision.  As indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify in Mayfield, supra.  As 
explained below, new and material evidence has not been 
submitted to reopen the veteran's claim.  In this case, the 
Board finds no possibility of prejudicial error to the 
veteran as neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice here as to matters now required by Dingess and Hartman 
or Kent constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The RO, in an August 1974 determination, denied the veteran's 
claim for service connection for right knee disability.  The 
RO found at that time that the evidence of record showed that 
the veteran injured the knee while playing football in 1970, 
prior to enlistment and that an orthopedic consultation at 
the time of the injury in basic training recommended 
discharge as the veteran was medically unfit and did not meet 
the minimal requirements for enlistment.  The records reveal 
that some knee laxity was found when appellant was examined 
for submarine training.  There is no evidence in the service 
medical records of the knee being permanently made worse.  
The veteran, after notice, did not appeal the RO's decision, 
and it became final.

The evidence of record at the time of the RO's August 1974 
decision that denied entitlement to service connection for a 
right knee disability includes the veteran's service medical 
records.  When examined for enlistment in March 1971, the 
veteran was rated fit for service.  In that examination 
report and in one dated in May 1971, the veteran answered yes 
to a question whether he had a trick or locked knee.

A Medical Board report dated in May 1971 diagnosed the 
veteran with internal derangement of the right knee.  He was 
admitted to a naval hospital at five weeks into basic 
training with complaint of pain, locking, and swelling of the 
right knee.  According to the report, the veteran injured the 
knee in November 1970 when he played high school football.  
There had been swelling, but the veteran did not then seek 
medical treatment.  It also was noted that on a submarine 
physical exam loose anterior cruciate ligaments were found.  
Also noted were a positive McMurray sign and rotational 
instability.  The board found that this disorder pre-existed 
entry into service and was not aggravated by service.  The 
board recommended the veteran be discharged from service 
because he did not meet the minimal requirements for 
enlistment.  According to the report, the veteran declined to 
submit a rebuttal statement.

In an unappealed February 1986 RO rating decision, the RO 
confirmed the August 1974 rating decision.  It held that the 
evidence submitted to reopen the veteran's claim for a right 
knee disorder did not warrant a change in the prior decision.  
This is the last final decision on any basis.  That post 
service evidence consisted of private medical records from 
K.H.L., M.D., dated in March and April 1974.  They disclose 
hospital admission for an injury to the right knee when he 
fell while playing basketball, and surgery on the knee.  He 
was diagnosed with posterior horn tear of the medial meniscus 
of the right knee with condylitis of the medial femoral 
condyle.  An x-ray disclosed no evidence of fluid, loose 
bodies, or a fracture.

The February 1986 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 1986 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in September 2004, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in September 2004.  The evidence 
added to the record includes private medical records from his 
osteopath in the summer and fall of 2004 which show the 
veteran was seen for complaints of right knee pain and told 
he needed knee replacement surgery.

A note in the claims file from a private physician, Dr. 
I.D.A., indicate the veteran was seen for the last time in 
that office in June 2004, but no medical records are 
attached.

In an April 2005 signed statement, the veteran said his knee 
disorder was aggravated by service.  During his entrance exam 
in April 1971, he did report a high school knee injury in 
November 1970.  He said his knee felt fine when he entered 
the Navy, but that he was hospitalized within five weeks of 
discharge and had to have surgery within a year of discharge.  
He also contended his knee condition was aggravated by his 
military training because a submarine physical exam showed 
loose cruciate ligaments and rotational unstability of the 
right knee.  

In April 2006, the veteran testified at a Board hearing held 
at the RO via video conferencing.  He said that he did check 
on his entrance physical papers that he had a trick knee, but 
he never had any serious problems with the knee before 
service.  The knee would come out of place on long runs, but 
not pop out of joint (Tr. at 3, 9).  The loose feeling in his 
knee ended when he stopped running and then the knee would be 
ok, he said (Tr. at 9).  The veteran denied any knee injuries 
or hospitalizations as a result of high school sports before 
his enlistment (Tr. at 9-10).  He testified that he was 
injured during boot camp when he jumped off a 12-foot wall. 
He heard a loud crack in his leg, he could not walk, he had 
excruciating pain, he was hospitalized, his knee swelled to 
twice its size, and he was subsequently discharged from the 
Navy for erroneous enlistment (Tr. at 4-6).  He said he went 
to a private doctor shortly after discharge and had the first 
of five knee surgeries (Tr. at 10-11).  About a month after 
the video hearing the veteran was scheduled for total knee 
replacement surgery (Tr. at 8-9).

While some of the evidence added to the record since the 
February 1986 RO decision is arguably new, only the veteran's 
testimony at the video hearing approaches meeting the 
material evidence standard found at 38 C.F.R. § 3.156(a).  
However, his April 2006 observations cannot be fairly 
construed as new and material evidence.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In short, the 
veteran lacks any competent medical evidence to support his 
testimonial observations which might contradict or undermine 
the findings of the 1971 Medical Board.

While the veteran is the source of the contention that his 
knee injury occurred while in service, no physician nor any 
medical evidence ever asserts this to be the case.  Nor does 
any medical evidence of record contend or demonstrate that 
the veteran's knee injury was somehow aggravated during the 
veteran's service.  The veteran's testimony describes the 
physical state of the veteran's right knee in 1971 and 2006, 
but does not impugn the conclusions of the May 1971 Medical 
Board which found the knee disorder pre-existed entry into 
service and was not aggravated by service.  The Medical Board 
report too undoubtedly relied on the veteran for some of its 
conclusions and assertions, such as there was swelling of the 
right knee after a high school football injury in November 
1970.  However, the veteran's testimony of April 2006 is much 
later in time, now more than 30 years after the events.  His 
current testimonial assertions do not raise a reasonable 
possibility of substantiating his claim.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
internal derangement of the right knee essentially fails to 
address the inadequacies of the veteran's claim at the time 
of the prior denial in February 1986.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had a service-connected knee disorder, and the 
private medical records do not support the veteran's 
contentions that such a disorder was either incurred in or 
aggravated during his period of active service.

Here, as was the case at the time of the RO's 1974 and 1986 
decisions, the medical evidence fails to demonstrate that the 
veteran's knee problem was aggravated by service or due to 
service.

Consequently, the Board finds that the evidence received 
since the February 1986 RO decision confirming the prior 
rating decision is cumulative and redundant of the evidence 
previously considered by the RO, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for internal derangement of the right knee 
to warrant reconsideration of the merits of the claim on 
appeal.  As the evidence received since the February 1986 RO 
decision is not new and material, it follows that the claim 
for service connection for internal derangement of the right 
knee may not be reopened,



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for internal derangement of the right knee 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


